Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 1 of 65 PageID #:
                                   1770




           EXHIBIT 7
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 2 of 65 PageID #:
                                   1771




                                               PRISMAFLEX
                                                      INTERNATIONAL
                                                                       ITC-PRI INTL0000001
 Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 3 of 65 PageID #:
                                    1772

TOMORROW'S COMMUNICATION
                             WILL BE DIGITAL!
                                         From the very outset, 30 years ago, we have
                                        continued to focus on our commitment to our
                                     clients and the quality of our products,
                                   Prismaflex International has become a market leader in
                                the design and manufacture of traditional and digital
                            advertising supports and wide format digital printing
                          solutions. This twofold expertise is also available worldwide
                       through our 10 international subsidiaries covering each continent.

 Innovation, commitment and a real sense of responsibility best describe the mindset of
 our company that anticipated the digital revolution for the outdoor advertising market,

 Prismaflex international quickly made a name for itself on the 00H advertising market
 and is the only French company to have its own LED module production units, in Shenzhen,
 China, and in Boulder, Colorado, USA.
 As the designer, manufacturer and expert in the integration of LED screens in innovative
 displays the Group has become a preferred partner for professionals of the advertising
 world and the mass retail sector. We also offer high-end and creative technical assistance
 and support for all new digital communication projects.
 Everything digital has rewritten the codes for 00H communication, expectations have
 evolved and digital signage has become part and parcel of the 00H advertising landscape.


 « Inventing and imagining communication trends for tomorrow! »
                                                                                    Pierre-Henry Bassouis
                                                                Founder and CEO, Prismaflex International




                                                             PRISMATRONIC
                                                                    HH15B




                                                 SERVICE




                                                                                        ITC-PRI INTL0000002
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 4 of 65 PageID #:
                                          1773

INNOVATIVE • COMMITTED • RESPONSIBLE
                                                                                                           VsMiA
                                                                                                             •••••    •• •••••
                                                                                                                            ÿ


                                                                                                                             •••#
                                                                                                           OoOoo#*
                                                                                                           OsXVfffs    •• •••• ••
                                                                                                                               ••
            •••
•••• ••••• 99999
99999
   ••
         99999
                    ••                                                                                     !§::: •••   ••   •• ••
                                                                                                                            ••
                                                                                                                       •• •••••oc
                                                                                                                      •• •••
         99              99
  999    9999       99   99
  999         999   99 99
                    99 99
   99
99999    99999
               99
                    99999                                                                                          PRODUCTS
9999     9999       999

   EMPLOYEES

                                AN INTERNATIONAL GROUP
                                WITH LOCAL ROOTS
                                Founded in France 30 years ago, Prismaflex has become an
                                international group specialising in the provision of products for
                                the 00H advertising market with over 350 employees operating
                                its 10 international subsidiaries.
                                From the outset, as specialists in the design and manufacture of
                                street furniture and advertising solutions, Prismaflex wanted to
                                maintain full control of every aspect of the production process
                                meaning that the consistency and quality of the products
                                designed exclusively for the 00H advertising market is ensured
  ••
  99
         9* 9
         99 9.
  ••     9999                   for the two European production plants.
SUBSIDIARIES                    Two new LED production plants has joined recently the Group: in
                                China, Prismatronic China, and in the USA, Anthem Displays. With
                                them, Prismaflex completes its manufacturing base and means
                                to be able to propose the 00H advertising market a full line of
                                integrated LED screen solutions
                                                                                                                        YEARS' EXPERIENCE

                                                                                                 ÿ
       •••••
       •••••        •••••
                    •••••
       ••
       ••••         ••
                    ••••                              Sim
         •••
          ••          •••
                       ••
       •••••
       ••••         •••••
                    ••••
        MILLION EUROS
         TOTAL SALES
                                                 LED screens designed
                                                  and manufactured
                                                                                             BBM:
                                                                                           patented sign
                                                                                    monitoring system
                                                                                                                           _S_
                                                 by our Prismaflex factories                                               CERTIF ED
                                                  China(SMD) & USA(THD)
                                                                                                                            Compliant with
                                                                                                                           international
                                                                                                                             standards


                              A network of
                                300 signs
                                                                   a
                                                            LED screens fully integrated
                                                                                                    A service desk
                                                                                                    running worldwide


                         for Stroer in Germany
                                                           into structures designed
                                                          and manufactured in our
                                                            European factories




                                                                                                                            ITC-PRI 1NTL0000003
         Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 5 of 65 PageID #:
                                            1774


     PRISMAFLEX INTERNATIONAL TIMELINE:
                              UNMATCHED EXPERT
                         1992
                              IN INNOVATION
                     CREATION OF
                                                             1995                                                      2007




                          u
                     SUBSIDIARIES
                   IN UK AND SPAIN                                                         2000               PRISMATRONIC LED
                                                         3-COLOUR
                                                                                          SWEDISH                  DISPLAY
                                                       PRISMATRONIC                      SUBSIDIARY
                                                                                                               Ist GENERATION




                                                                                                       2001
                                                                                                   SUBSIDIARIES IN                      2008
                                       1993                                   1999
                                                                                                    USA AND RSA             DEVELOPMENT OF
                               MONOCHROME LIT                          CANADA SUBSIDIARY                                   PRISMATRONIC BBM
                                PRISMATRONIC                                OPENS




                                                                                                    Prismatroriic P10 - 81m2
                                                                                                    South Africa
Prismatronic P6 2m2 -Network- Barcelone - Spain




                                                        'x
                                                              wirkfich®B|
                                                             ÿchoner u/ohnen!




                                                  Prismatronic - P6 - 9m2 & 11m2- Network of 300
                                                                                  signs Germany
                                                                                                                               ITC-PRI INTL0000004
         Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 6 of 65 PageID #:
                                            1775




                                                                              2017
                                                                        PRISMATRONIC
                                                                       DEVELOPMENTS:
                                                                      SEALED MODULES
                                                                       RANGE AND C14
                                   2014
                                SUBSIDIARY IN
     2010                          RUSSIA
GERMAN SUBSIDIARY
 WITH ACQUISITION
    OF DISTEC

                                                                                                 2018*
                                                                                          LED SALES = 25% TURNOVER
                                                      yWOiS                             ACQUISITION OF ANTHEM DISPLAYS
                                                      PRISMACHINA
                                                      IN SHENZHEN                                      PRISMATR NIC
                                                                                      PRODUCTION PLANT        CHINA

                    2013-2014
               PRISMATRONIC LED
              DISPLAY COUNTS FOR                         2018: LED sales represent 25% of global turnover, 120% growth
             10% OF GROUP'S TOTAL                              Acquisition of Anthem Displays and its production plant in
                     SALES                                     Colorado (USA).
                                                               Opening a fully automated production plant for sealed
                                                               modules in China; Prismaflex has a control position in
                                                               Prismatronic China.




                                                                 -
                                   Prismatronic lndoorP3,9 1,5m2 integrated into a
                                           structure designed by Fontaineo - Prance                Prismatronic P10 - 12,4 x 3,2 m - Australia




                                                                                              Prismatronic P10 - C14- - 6000x3600 mm - Russia
                                                                                                                 ITC-PRI INTL0000005
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 7 of 65 PageID #:
prismatronic ÿ                           1776
                                                           i—i
DIGITAL OUT-OF-HOME ADVERTISING: FROM MASS MEDIA
TO PERFORMANCE MEDIA.
                                                       DOOM advertising is the ultimate solution and has been
                                                       growing significantly for a number of years.
                                   tonline.de
              Online                                   Today, it represents already 9% 00H advertising in France,
                                                       and also 39% in the United Kingdom, 24% in the USA and
          Hambun
                                                       1 5% in Germany.

                                                                                 worlwide advertising revenue
                                                                                 in 2018 for DOOH (Global Digital
                                                                                 Out-of-Home Media Forecast
                                                                                 2014-18 of PQ Media)

                                                                                 of 00 H advertising investments

                                                       -50%                      in the EU concern digital
                                                                                 solutions.

                                                                                 Dynamic display growth in 201 7

                                                       15.5%                     in terms of advertising revenue
                                                                                 in France according to an IREP
                                                                                 survey

                                                                                 Screens     in France.       The

                                                       40000                     nationwide       coverage
                                                                                 intensifying fast.
                                                                                                                is


PEOPLE LIKE DOOH ADVERTISING
DOOH can be broken down into two categories:
  •   Traffic DOOH (train stations, subways, car parks, streets...) that targets a mobile audience.
  •   Wait-marketing DOOH that targets a more static audience (airport lounges, medical centres, pharmacies,
  taxi ranks...)

Digital advertising is much appreciated by consumers who claim (85% of those questioned) it arouses curiosity
and reduces any impression of waiting. They also believe this eye-catching media improves brand image.
Average recall is 83%, largely due to message repetition, a key success factor for digital advertising.



                                                   PECHE




                                    BIENVENUE
                                      CHEZ



                                    PERPICNAN




                              The advantage of digital advertising
                              solutions is format and positioning
                              flexibility, whether indoor or
                              outdoor.


                                                                                                   ITC-PRI INTL0000006
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 8 of 65 PageID #:
                                   1777




                                         STANDARDS &
                                         CERTIFICATIONS
                                         Ensure total
                                         compliance with
                                         EMC or FCC
                                         standards
                   DIODE QUALITY                           CONTENT
                                                           MANAGEMENT
                   Approve
                   origin,
                   brightness
                   ana power
                   consumptio




    FORMAT &
    RESOLUTION
                                                                    Remote real time
    Define pitch                                                    management of
    according to                                                    information
    format and                                                      received from
    location                                                        the display




                   DESIGN &                                WAN « ANTY
                   STRUCTURE                               - 5FR1 C NG


                    i he screen or
                   LED display
                   fits in well in
                   your space




                               7 KEYS POINTS
    FOR A SUCCESSFUL DIGITAL PROJECT
                              WITH OVER 30 YEARS' EXPERIENCE OUR
                              DIGITAL EXPERTS CAN HELP YOU CHOOSE
         1»                   THE LED SOLUTION YOU NEED.


                                                                          ITC-PRI INTL0000007
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 9 of 65 PageID #:
                                   1778




                       ••• •
                  ••••*«
                 •••••*
                •••••*
             •••••••
       PRISMAFLEX
           INTERNATIONAL

                                                                       ITC-PRI INTL0000008
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 10 of 65 PageID #:
                                    1779




                    £A\W




                                                 OPTIONS
                                             PRISMAFLEX EXPERTISE
                                        INDOOR RANGE
                                    SMD OUTDOOR RANGE
s                              THD OUTDOOR RANGE
                           ADDITIONAL SERVICES




                                                                        ITC-PRI INTL0000009
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 11 of 65 PageID #:
                                    1780




                                         PRISMATR@NIC




                    £A\W




                             TECHNOLOGY
                           OPTIONS
                                                                        ITC-PRI INTL0000010
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 12 of 65 PageID #:
PRISMATRONIC                              1781




                 1]                                       CREE#
    NATIONSTAR                                                                      LEDS


 OUR SELECTED LED LAMP SUPPLIERS
To ever better satisfy our clients we have selected the very best in LED suppliers: NationStar, CREEr NVA (Narrow
Viewing Angle).




  Price - quality ratio                  +++                            ++                         ++


  LED brightness                           ++                          +++                         ++

  LED brightness after
                                           ++                          +++                         ++
  calibration

  Max power consumption                    ++                          +++                         +++

  Average power
  consumption

                                         SMD                    SMD     &    THD                   THD
  Corresponding LED
  technology


                             P1.5- P1.9
                             P2.3-P2.8          PA - P6
  Corresponding3 rpitches             "n
                             P3.8 - P3.9        no  n,n
                                                P8-P10
                                                                 P6, P8andP1Q                 P16andP20

                             PA.8 - P5.6


  Recommended usage
                             >ÿ<            <©>            >ty<           <fi> <®>
                                                                                                             10

                                                                                                ITC-PRI INTL0000011
    Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 13 of 65 PageID #:
PRISMATRONIC                            1782




                                             IEC/EN
                 RoHS                        60950-1
                 COMPLIANT                   (FIRE TEST)




NORMS AND CERTIFICATIONS
PRISMATRONIC COMPLIES WITH WORLDWIDE RECOGNISED CERTIFICATIONS

Respect for the environment has been a priority for PrismafLex International, for a number of
years.

We adhere to standards imposed by different countries for all
advertising displays.                                                       Raw Material
                                                                           .Extraction
Our    Prismatronic    displays    are
therefore guaranteed to meet all
applicable standards and regulations.

Prismaflex International can
provide you with an LCA (Life
Cycle Analysis) for all our              End of
                                                                                                       Material
PRISMATRONIC LED products.                                                                             rocessing



Prismaflex printing departement
was awarded the ISO 14001
accreditation in 201 1 .


                                         Product,
                                           Use    L
                                                                                                Part
                                                                                           Manufacturing


         ISO 14001                                                         Assembly



                                                                                            ITC-PRI INTL0000012
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 14 of 65 PageID #:




guidelines.
Prismaflex LED screens are
manufactured in accordance
international standards.
                                         1783




                         EMC Certification at cabinet level



FOCUS ON ELECTROMAGNETIC COMPATIBILITY (EMC)
EMC: THE EU DIRECTIVE ON ELECTROMAGNETIC COMPATIBILITY

Prismaflex fully respects the EMC business conduct
guidelines for electromagnetic environmental


                                      designed and
                                      with current


For instance, Electromagnetic Compatibility (EMC!
certification is based on the application of clearly
defined standards.

In line with these standards, all our Prismatronic
displays operate in their own electromagnetic
environment without ntroducing unacceptable
electromagnetic disturbances to other equipment
in the same vicinity.
The signs are tested at cabinet level and also for the
full-sign in real outdoor operating conditions.
                                                              EMC Certification for the full-sign in real outdoor operating conditions




                                                                1f
                                                                  i
                                                                  *T"
                                                                        1EMITECH
                                                                        '    GROUPE




                                                                     METRACEMElectromagnetic Compatibility



                                                                            CUSTOMER
                                                                            PRODUCT
                                                                            MODEL
                                                                                                            AC N° R053-15- 106 107-A Ed.O

                                                                                                                A TTESTA VON DE CONFORMITE




                                                                                                      EMC TEST REPORT




                                                                        DATE : September the 22nd, 2016
                                                                                                                           a„rcru




                                                                                                                     N° r!625706
                                                                                                                PRISMAFLEX INTERNATIONAL
                                                                                                                PRISMATRONIC P6
                                                                                                                P6 DOUBLE FACE




                                                                                   EMC certification issued by leading European
                                                                                       laboratories, EMITECH and METRACEM
                                                                                                                                        A TTESTA VON OFCONFORMITY


                                                                                                                                            ,w                     .
                                                                            Suite aux essais effectues dans ses laboratoires, EMITECH atteste que I'equipement reference ci-dessous est
                                                                            conforme a la (aux) norme(s) :




                                                                                                                                                      and Electrical Safety Laboratory




                                                                                                                                                            ITC-PRI INTL0000013
                                                                                                                                                                                          12
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 15 of 65 PageID #:
PRISMATRONIC                                1784


SMD ORTHD ?
SMD & THD TECHNOLOGIES ARE
USED ACCORDING TO DISPLAY
FORMAT AND OPTIMAL VIEWING
DISTANCE.




                         LED / Pitch     1,5 a 2,8mm    3,8 a 4,8mm     5,6 et 6mm    8mm      10mm        16mm       20mm

                         SMD




Two LED technologies are available:
 •  SMD (Single Mounted Device) = the three light sources, red, green and blue are assembled in the same unit
 that is welded to the front of the printed circuit thereby improving LED power. The most advanced technology
 on the market today.
 • With THD technology (Through Hole Devices) the 3 light sources (red, green, blue) are assembled side by
 side in separate units.
                                       PRISMATRONIC
                                          :::::::WHJM            M 11J
                                                                                     BTSaNTOM TiTTD
                                                                                              displays




                                              Better contrast
        Visual quality                                                                         Higher brightness
                                           Greater viewing angle

      Video performance                Better processing and colours                           Higher refresh rate

          Operation                         Lower power output                                Higher power output

          Durability                                                                    Higher lifespan and UV protection

          Versatility                     More applicable pitches

        Corresponding          P1.5, P1.9, P2.3, P2.8,            P4. P6, P8                      P16 and P20
           pitches             P3.8, P3.9, P4.8, P5.6                 and P10


             Use

 13

                                                                                                             ITC-PRI INTL0000014
   Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 16 of 65 PageID #:
                                       1785


                                                                               LIGHT SENSOR




                                              BATTERY                     Optical
                                              BACK-UP                    FIBER LINK



                                                                                               PRISMATRONIC




                                                                     CONTROL SYSTEM
                                                                     (12 ports, 500000 px)



                                          3G Router               Optical fiber
                                                                      link                    3IH01TAM2M   •
                                                                                                                          INSTANT
                                                                                                                       MODULE ANOMALY
                                                                                                                         DETECTION



SOFTWARE                               3G Internet                                                Module

FUNCTIONAL
COMPARISONS


                                                content manager                                                  BILLBOARD MANAGER




                                    Certification issued by a leading                Certification issued by a Chinese
EMC certification
                                          European laboratory                                    laboratory
Screen performance preview,
                                                     Yes                                                       Yes
history, summary
                                   Auto dimming in high temperature
Automatic actions                                                                                              No
                                              locations
                                   Yes, for controller, scan board, DVI           Yes, for controller, scan board, DVI
Automatic alerts
                                  connection, cable connection defects           connection, cable connection defects

Defective module monitoring             Yes (power input control)                                              No

Fan control                           Speed and defect monitoring                                              No

Power management                     Power input and module level                                    Cabinet level

Temperature management                        Module level                                                     No

Colorand brightness calibration           On-site with camera                                                  No

Temperature Range                            -20°C to 40°C                                         -20°C to 40°C

                                                                                                                                   14
                                                                                                                     ITC-PRI INTL0000015
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 17 of 65 PageID #:
PRISMATRONIC                                1786


FOCUS ON BBM: PRISMATRONIC BILLBOARD MANAGER

BBM CONTROL SOFTWARE
    •   Improved monitoring accuracy.
    •   Remote failure detection at module level.
    •   Online control.
    •   Graphic interface displaying measured results of screen health.



A focus on sustainability                                                                                      41?**
•  Ultra low power consumption.
•  Life Cycle Environmental Assessment.
•  Ambient & night light sensor
redundancy.
• Divided data / power shielded
cabling.
• EMC certified.
• Fibre optic data transmission.                                ¥
                                                      A lifetime of outstanding quality
                                                      •   Lifetime of sustained color uniformity.
                                                      •   Lifetime of sustained brightness.
                                                      •   Highest quality certified components.
                                                      •  Factory calibration and onsite recalibration capabilities at module level.
                                                      •  Module level RGB color channel aging regulator.
                                                      •  Extreme stress tests (high pressure water, extreme heat, extreme cold,
                                                      vibration, UV).
                                                      • Signal and power redundancy..

                 DATA COMMUNICATION MONITORING:
                 CRC AND FRAME COUNTERS.
             •  Each individual module is equipped with communication data analysis feature
             •  CRC and frames counters are used for diagnosis purpose, as an accurate
             investigation tool on data communication to check if the data are running properly
             between modules and between the PC and the modules.
             • CRC will analyse if the data received by each modules are correct or not.
             • Frame counters will analyse if each module received the right quantity of data.
                               BILLBOARD FRONT VIEW

                                                                                   P" Total CRCs
                                                                                   C CRCs 1

                                                                                      CRCs 2
                                                                                   C Frames 1

                                                                                       Frames 2
                                                                                   C Frames In Cabinet 1
                                                                                   P" Frames In Cabinet 2
                                                                                   C Frames Rate 1
                                                                                   C Frames Rate 2

                                                                                   Level 1         | 95~
                                                                                   Level 2:        | 50~
                                                                                   Level 3 :       | 5~~

                                                                                   Reirsit Modules Error Cou




15

                                                                                                                       ITC-PRI INTL0000016
    Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 18 of 65 PageID #:
                                        1787



                                                                 EXCLUSIVE DEFECTIVE MODULES ANALYSIS
                                                                 BBM gives the user the flexibility to decide if the software should
                                                                 send alarms in the case of defective module detection. The software
n-depth remote service                                           can also allow the user to decide how the alarms should be sent.
•  Module level adjustment for each
RGB colour channel.                                              BBM can show the measurement results in graphic form, making
                                                                 it easier for the user to locate the position of the defective modules.
• True colour and brightness
calibration.                                                     BBM can give the analysed result in WHITE, RED, GREEN, BLUE
• Firmware and software upgrades,                                & BLACK.
• Automatic adress re-addressing.                                /The colour redrepresents the defective modules/
• Remote reboot capabilities.
• UPS battery back-up.




                                                                      24/7 Monitoring & diagnostics
                                                                      •  Real time display operating status (system
                                                                      performance & content display).
                                                                      • 24/7 monitoring with instant alerts.
                                                                      • Geo mapping, event tracking and asset life history
                                                                      through secured portal.
                                                                      • Direct M2M real time data transmission.


                                                                  ASSET TRACKER


TEMPERATURE MONITORING                                                    BBM Software
                                                                                                                                    I

                                                                          11
AT MODULE LEVEL
• Each individual module is equipped
with a temperature sensor                                                                             Alerts are sent by BBM
                                                                                                      and allow monitoring of




                                                                                                                                        l
• Temperatures at module level                                                                        your entire holding in a
                                                                                                            single tool.
                                                                                                                                                  Power supply
are reported to BBM server and are
remotely accessed.                                                                                                                                Current
                                                                 Example of a personalised follow-up                                              Measurement




             ft
                            Scale Selection
                             (® Automatic Scale




                             Mr. Value : 45OTC
                             Average Value: 51.53"C
                                                         C Vll

                            Module Temperature General Data
                                                      Max Valu


                             I- Remove extreme to compute a
                            Over Temperature Detection
                                                                           ÿ




                                                                               ..ÿ


                                                                                     v
                                                                                     J,


                                                                                     ÿ
                                                                                         .
                                                                               . ..v.. .- .
                                                                                          ÿ
                                                                                              =>-ÿ

                                                                                              '
                                                                                                       ÿ
                                                                                                           ÿ
                                                                                                               ÿ:


                                                                                                               ÿ
                                                                                                                   ÿ
                                                                                                                       ÿ




                                                                                                                            •
                                                                                                                            ÿ   ÿ


                                                                                                                                %
                                                                                                                                                  Light Sensor


                                                                                                                                                  Temperature


                                                                                                           .
                             I* Enable Over Temperature Dett
                             Authorised Level over Average CC
                                                                                          ÿ
                                                                                              ;:       ÿ
                                                                                                                                f                 Alarm
                                                                                          v       ÿ
                                                                                                                                                  threshold



                        II                                                       '            "        *. A            ÿ%




                                                                                                                                            ITC-PRI INTL0000017
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 19 of 65 PageID #:
                                    1788




                                        PRISMATR0NIC




                                        PRISMAFLEX
                               EXPERTISE

                                                                        ITC-PRI INTL0000018
  Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 20 of 65 PageID #:
PRISMATRONIC                          1789




         PrismatronicChina: 4,000 m2 devoted to the production of modules in Shenzhen, the Chinese hi-tech capital.

PRISMAFLEX CONTROLS THE FULL SMD PRODUCTION PROCESS
THANKS TO ITS AUTOMATED CHINA-BASED FACTORY!

                                                            Two production lines equipped with the latest
                                                            state-of-the-art technology:
                                                                  •   Middle speed SMT line.
                                                                  •   High-speed SMT line.

                                                            Fully automated Module line, frame mounting,
                                                            silicon potting and shader mounting.

                                                            Large and flexible volume production capacity:
                                                            25,000m2 / year or 2,000m2 / month.

                                                             Extremely high production rates.

                                                             Strict quality control performed by Prismaflex:
                                                                  •   Visual quality control.
                                                                  •   Inline soldering control.




                                                             Prismaflex is the only European manufacturer
                                                             of LED billboards to have its own China-based
                                                             production site. Guaranteeing controlled quality
                                                             and traceability.




                                                                                                  ITC-PRI INTL0000019
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 21 of 65 PageID #:
PRISMATRONIC                             1790




                                   Anthem Displays: an american factory to enhance our industrial know-how.



PRISMAFLEX CONTROLS THE FULL THD PRODUCTION
PROCESS THANKS TO ITS USA-BASED FACTORY!

                                                          A partner with a state of the art us production:
                                                                •   Highly automated manufacturing line.
                                                                • Proprietary electronics and firmware
                                                                designed and built under the same roof.
                                                                • Over AO years of experience            in   the
                                                                outdoor industry.
                                                          More than just a manufacturer, a local solution:
                                                               • System, software and              certification
                                                               training for US consumer.
                                                               • North Carolina based customer service
                                                               and support center.
                                                                •   On-site technical support
                                                          Strict quality control performed by Prismaflex:
                                                                •   Visual quality control.
                                                                •   Inline solderinq
                                                                                   y control.
                                                                                                      jÿRoHS
                                                                •   RoHs compliant soldering.
                                                                •   Traceability.



19

                                                                                              ITC-PRI INTL0000020
  Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 22 of 65 PageID #:
                                      1791



                       ARMORED TILES
                               IRON-CLAD PERFORMANCE


                                •   Fully sealed LED modules offer a 1 00% barrier against moisture

                                •   Only two connections per module

                                •   Quick release front & rear service modules with convenience handle

                                •   Fully redundant power & data

                                •   Monitoring, diagnostics & alerts

                                •   Remote access & reboot capability




  HIGHEST QUALITY LEDS &                                         EXCLUSIVE SHADER
          COMPONENTS                                              DELIVERS THE HIGHEST
                                                                   IMAGE CONTRASTE


   MEETS BRIGHTNESS &
VISUAL REQUIREMENTS OF                                           ULTRA-LOW POWER
        THEOOH INDUSTRY                                         CONSUMPTION




                           PRECISION CABINETS
                                    DESIGNED FOR OOH

                           •   Direct-to-upright mount

                           • One piece cabinet lifts for Bulletins,
                           Junior Bulletins & Posters

                           • Cabinet integrated camera arm
                           connection - mount & aim before you lift




                                                                                                      20

                                                                                       ITC-PRI INTL0000021
         Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 23 of 65 PageID #:
PRISMATRONIC                                 1792



                                                                                          BBM (SMD)
                                                                                      sealed module with
                                                                                 integrated power supply




                                                                                         NOVA (SMD)        p

                                                               ÿ3:                     sealed module




           Available
              for all
          Prismatronic
                                                                                   ANTHEM DISPLAY
           PA to P20                                                                           (THD)
              units.
                                                                                       sealed module




C14 CABINET:
«SEALED MODULE » + MODULAR STRUCTURE

• Complete service: in-house testing, IP rating, aging and calibration, after sales service and technical support
all available at our headquarters in France.

•    Outstanding value for money thanks to its aluminium extrusion (Made in France).

•    Easy Maintenance:

     •   Access from the rear (free-standing versions) with a printed or blank mesh zipped to the back of the sign.

     •   Access from the front for wall-units.

•  Efficient airflow management thanks to the fans integrated in the cabinet. A smart heat management
system together with the low power consumption means that no fans or filters are required in the P1 6 and P20
Prismatronic units.

     Perfect finish: optional sliding rear doors (free-standing units).




    21

                                                                                                           ITC-PRI INTL0000022
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 24 of 65 PageID #:
                                          1793

                                                 IP 67
                            FPGA Card        connection box




             Power supply       Optical fiber link        RJ4-5 Link        Module                 Shader
                                (BBM controller]      (NOVA controller]      body



« SEALED MODULE» = 400X400 MM

• IP 67 connection box where the FPGA card is Located along with an integrated power supply, one data and one
power cable.

•   Silicone potted front and thermal conductive resin back for effective heat dissipation and damp proofing.

•   Controller connection is via an optical fiber.

•   Plastic UV resistant protective cover.

•   Ultra-efficient low consumption.



MODULAR STRUCTURE

Modularity: Cabinets can be assembled either vertically or horizontally.

Thanks to its modular structure, the C14 fits all existing billboard formats.




                                       Perfect fit!
                                Connecting piece
                                 to join cabinets
                                        togethers.


                                                                                                                22

                                                                                                  ITC-PRI INTL0000023
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 25 of 65 PageID #:
PRISMATRONIC                              1794


 CU CABINET: MANY APPLICATIONS
 CU RETROFIT

Utilisation of existing traditional free-standing billboards for the
inclusion of an LED screen.
•    Optimisation of existing hardware.
• Hook up operations and required administrative procedures already
complete.
•    Cost-effective.




        Les jours tout compris.




       )HTES OUVERTES
                                  CARAZUR




 CU MONOBLOC WALL UNIT
                                                            C14 modular
                                                            structure




                                                 m
                                                 m                        C14 assembled
                                                                          sealed modules




                                                        I
23

                                                                                           ITC-PRI 1NTL0000024
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 26 of 65 PageID #:
                                         1795




C14 M0N0BL0C FREE-STANDING UNIT




                                                                                  -aflex.com




         A
C14 Monobloc Free-standing unit
Back structure with C14 Sealed modutes




    C 14 Monobloc Free-standing unit.                                         C14 Monobloc Free-standing unit
  Front with support for shipping rack                                 with COOLA stand and zipped mesh back




CU FREE-STANDING LARGE FORMAT (LF)


                                         C 14 Free-standing LF
                                                     Front view
    C14 Free-standing LF
    Rear view
    Sliding doors




                                                                  ÿ
                                              C 14 Free-standing LF
                                                 Rear view and IP 67
                                                     connection box


                                                                                               ITC-PRI INTL0000025
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 27 of 65 PageID #:
prismatronic ÿ                              i—i
                                         1796


PRISMAFLEX STRENGTH:
INTEGRATION OF LED MODULES IN DESIGNED HOUSING




                    LED SCREEN


                        ÿ                         2 LED
                                                                       PRISMATRONIC
                                                                                        CHINA
                                               Pr°ducti°n                         ANTHEM
                                                  plants               A
                                                                                  DISPLAYS
                                                                           PRISMAFLEX   COMPANY




                   STRUCTURE




                                                    European Design
                 PRISMATR JNIC
                                                                  ••••«»
       THE LED DISPLAY FOR                                   ••••«*



       00H COMMUNICATION                               '*•••••••
                                                       • ••••••

                                                 PRISMAFLEX
                                                     INTERNATIONAL
25

                                                                                         ITC-PRI 1NT'L0000026
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 28 of 65 PageID #:
                                           1797


As a market Leader in the design and manufacture of digital displays and street furniture, Prismaflex International
is one of only a few suppliers of solutions on the DOOH market to integrate LED screen into its advertising
displays.


                LED modules integrated                  The LED modules are produced in the state-of-the-art
                into street furniture                   brand new factories, Prismatronic China (Shengzhen) &
                (Small range).
                                                        Anthem Displays (Colorado) while the design and quality
                                                        control operations are all performed in Europe.
                       Complete cabinets
                    integrated into street                            RIO Design + TRIGA Pole   OSLO Design
                   furniture [Mid range).



                                                                                                                  INTERMARKHf
           ED modules integrated into a grid
          Formation for large-format displays
          (Large range).
                                             Several
                                          NTEGR/ HONS




                                                                                           T



                                 European
                                 Production




                                                                                                                                26

                                                                                                              ITC-PRI 1NTL0000027
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 29 of 65 PageID #:
PRISMATRONIC                              1798


STRUCTURES AND DESIGNS
Prismaflex International is one of the market leaders in the design and manufacture of indoor and outdoor advertising supports.
Our in-house R&D team is continually striving to enhance and expand our range of products.
Below is a selection of our most distinctive designs.
All of our products can be tailored to your requirements in order to deliver a unique bespoke solution to your communication needs.


                        PARIS Design                         RIO Design + TRIGA Pole                        OSLO Design




 Design




                                                        Freestanding Clock structure, with a
                 • Freestanding structure,              round pole for a 2m2 LED screen.
                                                                                                      •   Freestanding angled
                 with a centered monopole,                                                            structure, with centered
                                                        • Side A for integration of a 2m2 LED
 Description     •   Delicate design.                   screen + LED banner 1 152 x 288mm.            monopole.

                 •   Available for a 2m2 LED            •  Side B with a 2m2 LED screen               • Available for a 2m2
                 screen.                                or a static or scroller display + LED         LED screen
                                                        banner 1 1 52 x 288mm.



                                                        •   Clock.                                    • Single sided: back
                                                                                                      with static display.
 Options         • Single sided: back with              •  Double sided: second side with
 available       static display                         LED screen or static or scroller              •  Company       banner
                                                                                                      display at the bottom of
                                                        display
                                                                                                      the screen..




 Drawing




                                                                                                               ITC-PRI INTL0000028
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 30 of 65 PageID #:
                                            1799




    Wall Unit                     COOLA Pole                       IDDA Pole                  Round Pole




       INTERMARr.HFi




                          • Freestanding structure
                          with a centered COOLA
                                                         •  Freestanding structure    •   Freestanding
Walt structure with the   pole                                                        structure with a round
integration of a 6m2                                     with a centered IDDA pole.
                                                                                      pole.
to 12m2 LED screen        •   Right or left position.
                                                         • For the integration of a
[front access for easy
                                                         6 to 12m2 prismaflex LED     • For the integration
maintenance]..            •   For the integration of a                                of a 6 to 12m2
                          6 to 12m2 prismaflex LED       screen.
                                                                                      prismaflex LED screen.
                          screen.



                          • Single sided: back with      •  Single sided: back with   •  Single sided: back
                          static display                 static display               with static display
Design RIO 2 m2           • Double sided with 2 6m2
                          LED screens.                   • Double sided with 2        • Double sided with 2
                          • Optional LED lit logo.       6m2 LED screens.             6m2 LED screens.




                                                                                                 ITC-PRI INTL0000029
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 31 of 65 PageID #:
PRISMATRONIC                              1800




                PRISMATRONIC




DIE CAST CABINET:
DESIGNED TO EASILY IMPROVE YOUR COMMUNICATION!
AN ULTRA-HIGH RESOLUTION THAT OFFERS UNPARALLELED IMAGE QUALITY FOR YOUR
INDOOR CAMPAIGNS: SHOPPING MALLS, AIRPORTS, TRAIN STATIONS

 •   High resolution: Indoor Prismatronic displays are available from a 1 .5 mm to a 5.6 mm pitch.
 •   Modularity: the new Die-Cast cabinets are easy to assemble and fully interlockable allowing you to create the
     size of unit that you require.
 •   Easy maintenance with front and rear service access.
 •   High quality: state-of-the-art, in-house production is achieved by using the industry's finest components and
     equipment for premium quality LED screens.
 •   Tough and lightweight moulded Die Cast structure.
 •   Aesthetically pleasing: the moulded aluminium structure perfectly aligns the modules so there are no visible
     joins.
 •   Ultra-flat screen.
 •   Adapted to your needs: our Die Casts can be used with our hanging, wall-mounted or free-standing
     Prismatronic Indoor LED displays.




                                                     IODNEY WAYNE
                                                      REWARDSÿOU




29

                                                                                                     ITC-PRI INTL0000030
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 32 of 65 PageID #:
                                          1801




OUR LATEST DIE CAST 500 X 500 IS PERFECTLY SUITED TO YOUR NEEDS.



 •   Even Lighter and ultra-slim, the structure is extremely discrete putting the full Light on your images.

 •   The squared format offers even greater flexibility to screen formats.

 •   Exclusive: the LED modules are held in place using a smart and simple system of magnets.



                              500x500 mm Die Cast Cabinet             I 608x342 mm Die Cast Cabinet
                                         500 mm




                                                                                          1 .5 mm
                                             2.8 mm                                       1.9 mm
 Available pitches                           3.9 mm                                       2.3 mm
                                             4. 8 mm                                      3.8 mm
                                                                                          5.6 mm
                                                                                                                 30

                                                                                                    ITC-PRI INTL0000031
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 33 of 65 PageID #:
PRISMATRONIC HNIHH                         1802




DIGITAL BANNER :
HIGH DEFINITION, PLACE WHERE YOU PLEASE LED DISPLAY
1 m2 single-sided free-standing, framed or
hanging LED screen with a 2.5 pitch for indoor
use.

•     Simple yet eye-catching communication.

•    Compact and lightweight (just 32 kg) making
it easy to move around. The foldaway stand means
you can place it almost anywhere.

• Its brightness (1 ,500 nits) is three times greater
than an LED screen while the power consumption
remains low (200 W / m2).

                                                        The screen can be controlled using a PC or tablet and a Wi-F:
                                                        connection, USB memory stick or HDMI cable.
                                                        Content management has never been simpler:

                                                        •  With a USB memory stick plugged directly into the Digital
                                                        Banner itself.

                                                        •  With an HDMI cable connecting the Digital Banner to
                                                        your PC or tablet.

                                                        • With a Wi-Fi connection for the remote transfer of data
                                                        from your PC, tablet or smartphone to your Digital Banner.




                                                                       The optional Vacuum
                                                                               device makes
                                                                     maintenance operations
                                                                   from the front really easy.
 31

                                                                                                  ITC-PRI INTL0000032
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 34 of 65 PageID #:
                                            1803




FACADE MEDIA RANGE
P16 or P20 LED screen for outdoor use.

• The exclusive Lightweight aluminium structure means the screen can be adapted to fit all 'monumental' outdoor
communication. Ideal for full-covering projects and light festivals.

•    Ventilated structure and high level of brightness.

•  Super slim, the screen is 30 to 60% Lighter than a normal screen, reducing shipping
and installation costs.

• Quick and easy to install: just 10 seconds needed with the right tools to remove or
add a cabinet.

•     Transparency rate for P 1 6 version: A3



                                                             P16                            P20

    Standard cabinet sizes (mm)                           1000x500x60                    1000x500x60

    Cabinet weight                                           8.3 kg                         7.8 kg

    Pixel density / m2                                       3,600                          2,500

    Brightness (cd / m2)                                     6,500                       6,500 a 9,000

    Contrast                                                3,000:1                        3,000:1

    Maximum power consumption (W / m2]                        A00                            500

    Average power consumption (W / m2)                        134-                           167

    Lifespan (50 % brightness at end of life)             80,000 hours                   80,000 hours

                                                                                                            32

                                                                                               ITC-PRI INTL0000033
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 35 of 65 PageID #:
                                    1804




              INDOOR RANGE



                         DOOR




PRISMAFLEX
  INTERNATIONAL

                                                                        ITC-PRI INTL0000034
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 36 of 65 PageID #:
                                    1805




                                         PRISMATR@NIC




                    £A\W




                                    INDOOR
                                  RANGE


                                                                        ITC-PRI INT'L0000035
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 37 of 65 PageID #:
PRISMATRONIC                              1806



INDOOR RANGE                                 >MM<
LED screens with SMD technology and Die-cast structure,
from 1.5 mm to 6.25 mm pitch.
The indoor range of displays can be used as wall units, hanging
units or single or double-sided free-standing displays.
Indoor Prismatronic displays can be tailored to your needs
thanks to the two existing sizes of the Die-Cast module:
• 500 x 500 mm,
• 608 x342 mm.
A Prismatronic display that is as discreet as it is eye-catching.


Applications and advantages :

•    Designed for indoor communication.
•    Ideal for railway stations, airports and shop windows.

•  Tough and Lightweight moulded Die Cast structure: slimmer,
lightweight and more discreet display.

•    Top-quality contrast ratio.

•    Outstandind resolution.
• A High Brightness (HB) version is equally available for already
well-lit areas.




33

                                                                              ITC-PRI INTL0000036
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 38 of 65 PageID #:
                                          1807


PRISMATRONIC INDOOR 608X342                                                                   >|ÿ<
INDOOR LED DISPLAY WITH 608X342 MM MODULES




                                                                           ., _ . - .
             Specifications                                                             5
                                                                                        CEM

                                                                           NOVA


LED technology
                 Pitch (mm)                     1,58
                                                         1      1,9               2,38
                                                                                 SMD
                                                                                                   3,8               5,6


LED supplier                                                                 NationStar
Module size (mm!                                                              608 x 342
Cabinet standard sizes (mm)                                                   608 x342
Pixel density /sqm                             399 060       277 006f           177 285           69 252      31 888
Colours                                                                      281 trillion
LED Brightness (nits] after calibration with
                                                800            800                1000            1200        1200
white balance
Contrast                                                                        4000:1
Max Power consumption (W / sqm!                 800            800                750              750        750
Average Power consumptions (W / sqm)            240            240                225              225        225
Lifespan, 50% brightness at end                                             80 000 hours
Viewing angle horizontal                         160           160                160              140        140
Viewing angle vertical                           160           160                160              120        120
Luminosity                                                            Light sensor not included
Connectivity                                                          Lan or3G Cellular Router
Protection against dust and water                                       IP30 Front and back
LED configuration                                                            3 in 1 SMD
Control system                                                                   NOVA
EMC (electro-magnetic certification)                         Existing with or without EMC certification
Structure                                                       Die cast with front and rear access

                                                                                                                           34
                                                                                                           ITC-PRI INTL0000037
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 39 of 65 PageID #:
PRISMATRONIC                             1808

PRISMATRONIC HB INDOOR                            X@<
PRISMATRONIC HB INDOOR LED DISPLAYWITH MAXIMUM BRIGHTNESS FOR
BRIGHTLY LIT LOCATIONS




                                                                    _,, ,.           CEM
             Specifications                                           «
                                                                    NOVA             w



                 Pitch (mm)

LED technology                                                             SMD
LED supplier                                                          NationStar
Module size (mm)                                                         500 x 500
Cabinet standard sizes (mm)                                              500 x 500
Pixel density /sqm                             65410                      43 222                     25600
Colours                                                               281 trillion
LED Brightness (nits) after calibration with
                                                                           5 000
white balance
Contrast                                                                  6000:1
Max Power consumption (W / sqm)                                                700
Average Power consumptions (W/sqm)                                          210
Lifespan, 50% brightness at end                                      80 000 hours
Viewing angle horizontal                                                       140
Viewing angle vertical                                                         140
Luminosity                                                      Light sensor included
Connectivity                                                  Lift or 3G Cellular Router
Protection against dust and water                              iP65 Front and IP54 back
LED configuration                                                     3   in   1 SMD
Control system                                                             NOVA
EMC (electro-magnetic certification)                   Existing with or without EMC certification
Structure                                                 Die-cast struture with rear access
35

                                                                                                    ITC-PRI INTL0000038
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 40 of 65 PageID #:
                                         1809


PRISMATRONIC INDOOR 500X500                                         X(&<
INDOOR LED DISPLAY WITH 500X500 MM MODULES




          BIENVENUE
             CHEZ



          PERPIGNAN




             Specifications                                               mrtwA
                                                                          NOVA             "*

                    Pitch (mm)                 I    2,84           I             3,91           I            4,81
LED technology                                                                   SMD
I.ED supplier                                                               NationStar
Module size (mm)                                                             500 x 500
Cabinet standard sizes (mm)                                                  500 x 500
Pixel density / sqm                                123 983                      65 410                     43 222
Colours                                                                     281 trillion
LED Brightness (nits) after calibration with
                                                                                 1200
white balance
Contrast                                                                        4000:1
Max Power consumption (W / sqm)                                                      750
Average Power consumptions (W / sqm)                                             225
Lifespan, 50% brightness at end                                            80 000 hours
Viewing angle horizontal                                                             140
Viewing angle vertical                                                               120
Luminosity                                                          Light sensor not included
Connectivity                                                        Lan or 3G Cellular Router
Protection against dust and water                                      IP30 Front and back
LED configuration                                                           3   in   1 SMD
Control system                                                                  NOVA
EMC (electro-magnetic certification)                         Existing with or without EMC certification
Structure                                                       Die-cast struture with rear access
                                                                                                                       36

                                                                                                          ITC-PRI INTL0000039
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 41 of 65 PageID #:
                                    1810




        PRISMAFLEX
            INTERNATIONAL

                                                                        ITC-PRI INTL0000040
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 42 of 65 PageID #:
                                    1811




                                         PRISMATR@NIC




                                         SMD RANGE



                                                                        ITC-PRI INTL0000041
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 43 of 65 PageID #:
PRISMATRONIC                              1812


SMD RANGE
Description :                                                                              <       OUT
                                                                                                 DOOR           >
                                      4mm to 10 mm pitch screens with SMD technology.
                                      The SMD technology is the very latest in technologies. The three basic
                                      colours (red, green, blue) are grouped and controlled via the same unit,

                                      The SMD range screens can be fitted to our TRIGA, PARIS, OSLO, COOLA,
                                      IDDA, Round Pole and wall-unit designs whether single or double-sided
                                      according to format.
                                      A Prismatronic display tailored to your needs.




Applications and advantages:

•    Recommended for 2 to 8m2 outdoor displays.
•    SMD technology offers excellent contrast, an optimal light distribution and greater viewing angles.
•    Outstanding resolution, from P4 to P10.
•    Weather resistant, even in extreme conditions.
•    Sealed module available for BBM and NOVA.




    Elan




39

                                                                                                   ITC-PRI INTL0000042
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 44 of 65 PageID #:
                                          1813


P4SMD-NS




           Specifications                             BBM                        BBM ~
                                                    Sealed module              Sealed module
                 Pitch (mm)                                4.16                       4.16

LED technology                            SMD                        SMD
LED supplier                              NationStar                 NationStar
Module size (mm!                          400x400                    383,3 x 340
Pixel density / sqm                       64800                      64800
Colours                                   280 Trillion               280 Trillion
LED Brightness (nits) after calibration
                                          6 500                      6500
with white balance
Contrast                                  6000:1                     6000:1
Max Power consumption (W / sqm)           1 064                      1 064
Average Power consumptions (W / sqm)      319                        319
Lifespan, 50% brightness at end (hours)   70000                      70000
Viewing angle horizontal                  110                        110
Viewing angle vertical                    110                        110
Luminosity                                Light sensor included      Light sensor included
Connectivity                              Lan or3G Cellular Router   Lan or 3G Cellular Router
Protection against dust and water         IP65 front and back        IP65 front and back
LED configuration                         3   in   1 SMD             3   in   1 SMD
Control system                            BBM                        BBM
EMC (electro-magnetic certification)      Yes                        Yes
Access                                    Front and rear access      Front and rear access

                                                                                                      40

                                                                                        ITC-PRI 1NT'L0000043
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 45 of 65 PageID #:
PRISMATRONIC                             1814
                                                               W
P4SMD-C                       <@>




                                          cep-gruppe.de                   CCPCRUPPC




                                                               __ _ _ dfrHHfc
           Specifications                                  BBM
                                                         Sealed module
                 Pitch (mm)                                          6

LED technology                                SMD
LED supplier                                  CREE
Module size (mm)                              400x400
Pixel density / sqm                           27778
Colours                                       280 Trillion
LED Brightness (nits) after calibration
                                              6 000
with white balance
Contrast                                      6000:1
Max Power consumption (W / sqm)               738
Average Power consumptions (W / sqm)          221
Lifespan, 50% brightness at end (hours)       100000
Viewing angle horizontal                      140
Viewing angle vertical                        140
Luminosity                                    Light sensor included
Connectivity                                  Lan or 3G Cellular Router
Protection against dust and water             iP65 front and back
LED configuration                             3   in   1 SMD
Control system                                BBM
EMC (electro-magnetic certification)          Yes
Access                                        Front and rear access
41
                                                                                      ITC-PRI INT'L0000044
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 46 of 65 PageID #:
                                          1815


P6SMD-




             PKivRmACIE
             8h30 > 20h
                          Jk

                     1imr


           Specifications                                BBM*     I                              NOVA*
                                                       Sealed module                           Sealed module
                  Pitch (mm)

LED technology                             SMD                                      SMD
'.ED supplier                               NationStar                              NationStar
Module size (mm)                           400x400                                  400 x 400
Pixel density /sqm                         27778                                    25 600
Colours                                    280 Trillion                             281 Trillion
LED Brightness (nits) after calibration
                                           6 000                                    6000
with white balance
Contrast                                   6000:1                                   6000:1
Max Power consumption (W/sqm!               752                                     750
Average Power consumptions (W / sqm)       225                                      225
Lifespan, 50% brightness at end (hours)     70000                                   70 000
Viewing angle horizontal                    110                                     140
Viewing angle vertical                      110                                     90
Luminosity                                  Light sensor included                   Light sensor included
Connectivity                                Lan or3G Cellular Router                Lan or 3G Cellular Router
Protection against dust and water           IP65 front and back                     IP65 front and back
LED configuration                          3   in   1 SMD                           3   in   1 SMD
Control system                              BBM                                     NOVA
EMC (electro-magnetic certification)       Yes                                      Yes
Access                                      Front and rear access                    Front and rear access
                                          *Also available in the previous non-sealed version                           42
                                                                                                          ITC-PRI 1NTL0000045
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 47 of 65 PageID #:
PRISMATRONIC                                1816


P8SMD-C




              Specifications                  BBM      M - Sealed module
                   Pitch (mm)                                    8

LED technology                            SMD
    .ED supplier
'
                                          CREE
Module size (mm)                          400x400
Pixel density /sqm                        15 625
Colours                                   281 Trillion
LED Brightness (nits) after calibration
                                          6000
with white balance
Contrast                                  6000:1
Max Power consumption (W / sqm)           738
Average Power consumptions (W / sqm)      221
Lifespan, 50% brightness at end (hours)   100000
Viewing angle horizontal                  140
Viewing angle vertical                    140
Luminosity                                Light sensor included
Connectivity                              Lan or 3G Cellular Router
Protection against dust and water         I P65 front and back
ÿED    configuration                      3   in   1 SMD
Control system                            BBM
EMC (electro-magnetic certification)      Yes
Access                                    Front and rear access

43

                                                                                ITC-PRI 1NTL0000046
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 48 of 65 PageID #:
                                         1817


P8SMD-NS




           Specifications                       BBM* ®                       NOVA* ™                       NOVA*
                                              Sealed module                Sealed module               Sealed module
               Pitch (mm)                                  8                           8                           8

LED technology                            SMD                         SMD                         SMD
LED supplier                              NationStar                  NationStar                  NationStar
Module size (mm)                          400x400                     400 x 400                   400 x 400
Pixel density / sqm                       15625                       15 625                      15 625
Colours                                   280 Trillion                281 Trillion                281 Trillion
LED Brightness (nits) after calibration
                                          6 000                       6 000                       6 000
with white balance
Contrast                                  6000:1                      6000:1                      6000:1
Max Power consumption (W / sqm]           752                         750                         750
Average Power consumptions (W/sqm)        225                         225                         225
Lifespan, 50% brightness at end (hours!   70000                       70 000                      70 000
Viewing angle horizontal                  110                         140                         140
Viewing angle vertical                    110                         90                          90
Luminosity                                Light sensor included       Light sensor included       Light sensor included
Connectivity                                                          Lan or 3G Cellular Router
Protection against dust and water         I P65 front and back        IP65 front and back         I P65 front and back
LED configuration                         3   in   1 SMD              3   in   1 SMD              3   in   1 SMD
Control system                            BBM                         NOVA                        NOVA
EMC (electro-magnetic certification)      Yes                         Yes                         No
Access                                    Front and rear access       Front and rear access       Front and rear access
                                          *Also available in the previous non-sealed version                              44
                                                                                                             rC-PRI IN- L0000047
        Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 49 of 65 PageID #:
PRISMATRONIC                                1818


P10SMD-C




                                                  days left until
                                                  the race a wait? k,                     rrace       susan c.Komen




                                                                                                 CHATTANOOGA
                                    Register today • KomenCnattanooga.org • 423.499.9155
                                                                                   <«• -Jf            September 29, 2013
                                                                 /Mashburn Outdoor,




                                                         ÿyprXM-piffWy,



           Specifications                       BBM*                                     N0VA*1S%                                   NOVA*
                                              Sealed module                         Sealed module                               Sealed module
                   Pitch (mm)                             10                                      10                                   10

LED technology                              SMD                                  SMD                                       SMD
    .ED supplier
'
                                            CREE                                 CREE                                      CREE
Module size (mm)                            400 x 400                            400 x 400                                 400 x 400
Pixel density /sqm                          10000                                10000                                     10 000
Colours                                     280 Trillion                         281 Trillion                              281 Trillion
LED Brightness (nits) after calibration
                                            6 000                                6 000                                     6000
with white balance
Contrast                                    6000:1                               6000:1                                    6000:1
Max Power consumption (W / sqm)             790                                  650                                       650
Average Power consumptions (W/sqm)          237                                  195                                       195
Lifespan, 50% brightness at end             100000                               70 000                                    70 000
Viewing angle horizontal                    140                                  140                                       140
Viewing angle vertical                      140                                  90                                        90
Luminosity                                                                         Light sensor included
Connectivity                                                                     Lan or 3G Cellular Router
Protection against dust and water                                                     IP65 front and back
LED configuration                                                                            3   in   1 SMD
Control system                              BBM                                  NOVA                                      NOVA
EMC (electro-magnetic certification)       Yes                                   Yes                                       No
Access                                      Front and rear access                Front and rear access                     Front and rear access

45                                         *Also available in the previous non-sealed version

                                                                                                                                    ITC-PRI INT'L0000048
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 50 of 65 PageID #:
                                         1819


P10SMD-NS                                 <@>




           Specifications                     BBM*            -              NOVA* ®                        NOVA*
                                            Sealed module                  Sealed module                Sealed module
               Pitch (mm)                                10                              10                       10

LED technology                            SMD                         SMD                          SMD
LED supplier                              NationStar                  NationStar                   NationStar
Module size (mm)                          400x400                     400 x 400                    400 x 400
Pixel density / sqm                       10000                       10000                        10 000
Colours                                   281 Trillion                281 Trillion                 281 Trillion
LED Brightness (nits) after calibration
                                          7 000                       6 500                        6000
with white balance
Contrast                                  6000:1                      6000:1                       6000:1
Max Power consumption (W / sqm!           752                         650                          650
Average Power consumptions (W / sqm)      225,6                       195                          195
Lifespan, 50% brightness at end           70000                       70 000                       70 000
Viewing angle horizontal                  140                         140                          140
Viewing angle vertical                    140                         90                           90
Luminosity                                                                 Light sensor included
Connectivity                                                          Lan or 3G Cellular Router
Protection against dust and water                                           I P65 front and back
LED configuration                                                               3   in   1 SMD
Control system                            BBM                         NOVA                         NOVA
EMC (electro-magnetic certification)      Yes                        Yes                           Non
Access                                    Front and rear access       Front and rear access        Front and rear access
                                          *Also available in the previous non-sealed version                               46

                                                                                                            ITC-PRI INTL0000049
0S000001.INI IMd-Oil
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 51 of 65 PageID #:
                                           1820




              39NVH QHl




           DiN@aivwsiad
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 52 of 65 PageID #:
PRISMATRONIC                             1821


THD RANGE

                                                     16 mm and 20 mm pitch screens with THD technology.
                                                     With THD technology [Through Hole Devices) the three light
                                                     sources (red, green, blue] are assembled side by side in
                                                     separate units.
                                                     The screens can be adapted to fit single or double-sided
                                                     COOLA, IDDA, Round Pole and even our monumental signs.


                                                     A framed wall version is also available.



Applications and advantages:
•   Ideal for outdoor signage.

•  THD technology offers excellent levels of brightness and energy performance ratings and is the preferred
solution for extra large format displays (over 10 m2).

•   Excellent level of brightness and energy performance rating.

•   Weather resistant, even in extreme conditions.

•   Sealed module with Anthem Displays controller.




                                      WildYak
                                      FACiHC Ai-t




                                                                                                             48

                                                                                                ITC-PRI INTL0000051
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 53 of 65 PageID #:
PRISMATRONIC                             1822


P16THD-S




                                                                AD
                                                                        ~
             Specifications
                                                           Sealed module
                 Pitch (mm)                                      16

LED technology                                 THD
LED lamp                                       Narrow viewing angle
Module size (mm)                               400 x 400
Pixel density / sqm                            3.905
Colours                                        281 Trillion
LED Brightness (nits) after calibration with
                                               8.500 nits
white balance
Contrast                                       6000:1
Max Power consumption (W / sqm)                224
Average Power consumptions (W / sqm)           67
Lifespan, 50% brightness at end (hours)        100000
Viewing angle horizontal                       140
Viewing angle vertical                         65
Luminosity                                     Light sensor included
Connectivity                                   4G Modem
Protection against dust and water              IP 65 front and back
LED configuration                              1R1G1BTHD
Control system                                 Anthem Displays
Certification                                  FCC, UL(US), UL(CA)
Access                                         Front and rear service
49

                                                                             ITC-PRI INT'L0000052
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 54 of 65 PageID #:
                                          1823
                                                                                                 m
P20THD-S

                                                         TOGETHER




                                                                       mz
                                                  APRIL 14 &15
                                                   STATE FAIRGROUNDS




                                                                            iiiiiiH




           Specifications                              AD
                                                   Sealed module
                 Pitch (mm)                                  20

LED technology                            THD
LED lamp                                  Narrow viewing angle
Module size (mm)                          LOO x 400
Pixel density / sqm                       2.500
Colours                                   281 Trillion
LED Brightness (nits) after calibration
                                          8.500 nits
with white balance
Contrast                                  6000:1
Max Power consumption (W / sqm)           224
Average Power consumptions (W / sqm)      67
Lifespan, 50% brightness at end           100000
Viewing angle horizontal                  140
Viewing angle vertical                    65
Luminosity                                Light sensor included
Connectivity                              4G Modem
Protection against dust and water         IP 65 front and back
LED configuration                         1R1G1BTHD
Control system                            Anthem Displays
Certification                             FCC, UL (US), UL(CA)
Access                                    Front and rear service
                                                                                                    50

                                                                                      ITC-PRI INT'L0000053
 Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 55 of 65 PageID #:
                                     1824




PRISMAFLEX
 INTERNATIONAL

                                                                         ITC-PRI INTL0000054
Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 56 of 65 PageID #:
                                    1825




                                         PRISMATR@NIC




                    £A\W




s
                                   ADDITIONAL
                                SERVICES

                                                                        ITC-PRI INT'L0000055
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 57 of 65 PageID #:
PRISMATRONIC                               1826



SiiBQARDS
ÿETFyRNIir
mÿÿEES&PR|t|T

mmmii III       _
                    _
                    /




A PCM workshop at our headquarters in Lyon, France


PCM WORKSHOPS & BBM TRAINING
YOU ARE NOT ALONE, WE ARE ALWAYS ON-HAND
TO PROVIDE SOFTWARE TRAINING AND TECHNICAL
SUPPORT.
Producing an industry-leading product is not enough. Back-up services are key to ensuring the best return on
your investment and product satisfaction. Training sessions and workshops are organised to help you get the
most out of the system.

PCM Workshops:
Prismaflex offers PCM workshops which will enable you to experience and understand just how easy the software
is to use and to optimise your content management.
Thanks to our secure and user-friendly web interface, you will be able to:
  •   Create and control playlists
  • Manage scheduling and broadcasting
 according to access rights
  •   Enable clients to manage user rights
  •  Obtain playback reports in order to check
  playlists (playtimes, dates, duration...).
The PCM is hosted on the secure Prismaflex
network.

BBM Training:
Prismaflex provides BBM training so that you
can manage your state-of-the-art software and
gain an in-depth knowledge of its capabilities.


 ÿ
                                                                                           BBM customer training

                                                                                               ITC-PRI INTL0000056
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 58 of 65 PageID #:
                                         1827




                                                   CLIENTS
                                                  |<s>|
                                         SERVICE DESK

                              q   a a        NCIDENT
                                                                                     INCIDENT
               PRISMATRONIC                                                           NOTICE




         HISTORY
                                           DIAGNOSIS
                                  REMOTE TROUBLESHOOTING
                         ON-SITE TROUBLESHOOTING




                                                     PRISMAFLEX
                                                                    =n
                                                          INTERNATIONAL

SERVICE DESK
A GLOBAL ON & OFF-LINE PLATFORM TO SHOWCASE THE EFFICIENCY OF ALL YOUR
DIGITAL DISPLAYS.
Our Service Desk provides user-safe optimization operations of your Prismatronic LED screens with:
•   Screen diagnosis
•   Live content management control
•   Client request management
•   Improved operations
•   Reliability assessment.
The data collected from the display through the BBM control centre is forwarded in real time and displayed
within the Service Desk. When a sensor detects a device performing below its functional value, it generates
an alert.


Request management
Whether to report an incident, request a change or simply ask a question, our Service Desk is on-line to help
you. A notice is automatically opened then closed once the request has been dealt with.
Action taken and time to solve it is logged in the database for the future reference and analysis. Asset
monitoring
history and incidents management are stored in the database in order to give you in-depth analysis of your
digital screens.
Customized dashboards are generated to quickly report specific areas of interest. All data gathered by the
Service Desk can be accessed via a mobile device such as a tablet or smartphone.
                                                                                                                56

                                                                                                ITC-PRI INTL0000057
PRISMATRONIC I                                1828




                                                        —
          Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 59 of 65 PageID #:




WARRANTY & SERVICING
BOTH THE WARRANTY AND SERVICING CONTRACT ENSURE THE LASTING QUALITY
AND DURABILITY OF YOUR EQUIPMENT.
Warranty:
All our Prismatronic signs have a 3-year parts warranty (control center
1 year warranty).
A warranty extension is available upon request.

Servicing contract (upon request):
Our servicing contract may include:
• A hotline.
•        Preventive maintenance : once a year.
•        Remote diagnosis.
•        On-site intervention in some countries.

Additional services for screens fitted with our BBM system.
Included:
• Remote sign monitoring.
• BBM software updates.
• Remote maintenance operations.
Optional:
• On-site screen recalibration (upon request).



 c  ..                                                               Before   &   After   re-calibration
 b/

                                                                                           ITC-PRI INT'L0000058
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 60 of 65 PageID #:
                                           1829




FINANCING
BECAUSE FINANCING IS IMPORTANT: OUR SOLUTIONS ARE FLEXIBLE!

Benefits of Financing:

•   Get an immediate return on your investment.

•   Preserve your credit Line availability.

•   Upgrade your screens as technologies evolve, even before the end of your contract.

•   Invest while safeguarding your equity.

•   A Leasing solution for a healthy looking balance sheet.




                                                                                         ITC-PRI INTL0000059
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 61 of 65 PageID #:
PRISMATRONIC                             1830




PLACING THEIR TRUST IN US WORLDWIDE




                                                 ADVERTISING COMPANY   ,



                                                                           boulanger

                                          STROER                           MULTIMEDIA S E LECTRO M E N AGE R




        MAIRIE DE PARIS                                            (fallen/
             /Washburn Outdoor


                                          xterionMedi                            VICINITY
                                           Engaging Audiences                      CENTRES



                               GLOBAL
                                                  Clear Channel


          VINTERSPORT
                    spogr to Tue PeoPie




59

                                                                                                     ITC-PRI INTL0000060
   Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 62 of 65 PageID #:
                                       1831


                                                                                                    Prismaflex   - . ,,
CONTACT                                       Prismaflex Canada
                                                                             Prismaflex UK          Germany      Prismaflex          Prismaflex Russia




US TO TALK
ABOUT YOUR
PROJECTS!
WITH YOU WHEREVER
YOU ARE
                            Prismaflex USA
                                                                                                                                                          E
                                                                                                                                                 PRISMATRONIC
                                                                                                                                                         CHINA

                            Anfhem Displays
                            Prismaflex USA
      Headquarters
      309, route de Lyon I CS 50001                                                                                    14                       Sales office
      69610 Haute-Rivoire I France                      Prismaflex Iberica        Prismaflex France / HQ                Prismaflex
                                                                                                                              RSA          4    Printing
      Phone: +33 6 76 70 68 00                                                                                                                  Hardware
      contacttaprismaflex.com                                                                                                              n    LED production

      Graham REES                                                                        Glen COWLING
      37 Featherwood Ave                                                                 6 Herman Pieters Street I Hughes
      Cherrybrook NSW 21261 Australia                                                    Boksburg 1659 I Gauteng South Africa
      Phone: +61 10)414 260 966                                                          Phone: +27 11 823 5008 Fax. +27 1 1 823 5009
      greestaprismafLex.com                                                              Glentaprismaflex.co.za

      Jeffrey JIANG                                                                      Stein AALVIK
      Shenzhen Prismatronic China Electronic                                             C/Sierra de Grazalema, 21
      Technology Ltd Company                                                             28691 Villanueva de la Canada I Spain
      Room 601/501 , Building A16, Silicon Valley                                        Phone: +36 918 155 853 I Cell: +36 606 793 322
      Power- Intelligent Terminal Industrial Park,
      No. 20, Kukeng Dafu Industrial Park, Kukeng                                        aalviktaprismaflex.es
      Community, GuanLan Street, LongHua District,
      5181 10,Shenzhen,China                                                             Jaron CUSTODIO
      Post code: 518110                                                                  Latin America
      Phone: +86 135 0102 6191                                                           Phone: +351 965 551 1 10
      jjiangtaprismaflex.com                                                             jcustodiotaprismaflex.com

      Detlef KUTZERA
                                                                                         Sergey MESYATS
      Gladbacher Strasse 65
                                                                                         Mebelnaya street 12, Building 1 [business
      52525 Heinsberg I Germany
                                                                                         center «Aviator») I off. 725 (7th floor)
      Phone: +69 2652 9667 26 I Fax. +69 2652 96 67 10
                                                                                         197376, Saint-Petersburg I Russia
      dkutzerataprismaflex.com                                                           Phone: +7 905 256 60 79
                                                                                         smesyatstaprismaflex.com
      Steven SWANEPOEL
      Units 1 & 2 Newhaven Industrial Park Beach Road                                    Bo AHLGREN
      Newhaven, East Sussex BN9 0BX I UK
                                                                                         Vastanvagen I SE-265
      Phone: 66 12 73 61 11 72
                                                                                         62 Staffanstorp I Sweden
      Fax. +66 12 73 51 55 16
                                                                                         Phone: +66 60 666 63 02 I Fax. +66 606 666301
      sswanepoeltaprismaflex.com
                                                                                         bahlgrentaprismaflex.com
      Laurent MAURIZE
l+l   1 665 Queensway E.
      Mississauga Ontario, L6X 3A3 I Canada
                                                                                         Nico MARAIS
                                                                                         1 13 West Broad Street I P.O. Box 1 965
      Phone: +1 905 279 9793 I Fax. +1 905 279 1330                                      Elizabethtown I NC 28337 I USA
                                                                                         Phone +1 910 862 3550 I Fax. +1 910 862 3785
      lmaurizetaprismaflex.com
                                                                                         nmaraistaprismaflex.com
                                                                                                                                                                 60

                                                                                                                                            ITC-PRI INTL0000061
     Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 63 of 65 PageID #:
PRISMATRONIC                             1832




ADVERTISING COMPANY                                        Clear Channel




                      KOLN
                                                                      AMVIFS


           NEUMARKT
        WWW.RQNCAI Il nc
                                                                               DEH-1800UBB  _
                                                                               AUTORADIO CD PIONEER
                                                                                                 „
      Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 64 of 65 PageID #:
                                          1833




                 ZONE




  MAIRIE DE PARIS

Prismatronic P6 - PARIS design - 2m2 - Paris City Hall - Network of 160 signs in Paris, France




                                                               HOWEVER YOU CHOOSE TO PAY




                                                   Prismatronic P10 - 40 m2 - APN - Australia




                                                                                              VAYNE
                                                                                     REWari   YOU




Prismatronic P10 - 21 m2                         Prismatronic P3.8 Die Cast - Network of 6 m2 and 11 m2
21Vek - Russia                                   displays in shopping malls - New Zealand_
                                                                                                              62

                                                                                                 ITC-PRI INTL0000063
       Case 2:18-cv-00100-JRG-RSP Document 115-2 Filed 08/16/19 Page 65 of 65 PageID #:
                                           1834




                                                              PRISMATRONIC




                                                                   ••••a*
                                                                  •••••a
                                                        ÿ••••••••••

                                                          *•••••

                                             PRISMAFLEX
                                                      INTERNATIONAL

                           Head Office - Prismaflex International S.A. - France
                309, route de Lyon - CS 50001 - FR-69610 Haute-Rivoire, FRANCE
           Tel. +33 4 74 70 68 00 - Fax. +33 4 74 26 30 87 - contactfaprismaflex.com
                                                                                                                                          C
                                                                                                                                          u
                                                                                                                                          h
                                                  www.prismaflex.com

Photographs non-contractual / Prismaflex International reserves the right to modify product design and specifications without pnor nou:


                                                                                                                     ITC-PRI   (NTL0000064
